UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 8, 2015 APPLE HOSPITALITY REIT, INC. (Exact name of registrant as specified in its charter) Virginia 000-53603 26-1379210 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 814 East Main Street, Richmond, Virginia (Address of principal executive offices) (Zip Code) (804) 344-8121 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Apple Hospitality REIT, Inc. (which is referred to below as the “Company”) is filing this report in accordance with Items 8.01 and 9.01 of Form 8-K. Item 8.01 Other Events. On July 8, 2015, the Company issued a press release announcing it has established a written trading Plan (“Plan”) authorizing the repurchase of its common shares in open market transactions.This Plan was established as part of the implementation of the Company’s previously announced $500 million share repurchase program. A copy of the press release is included as Exhibit 99.1 to this Current Report on Form 8-K. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Press Release dated July 8, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. APPLE HOSPITALITY REIT, INC. By:/s/ Justin G. Knight Justin G. Knight President and Chief Executive Officer Date: July 8, 2015
